IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 5, 2009
                                     No. 08-60022
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

JASON BOWEN

                                                  Petitioner-Appellant

v.

CONSTANCE REESE, Warden

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:07-CV-48


Before HIGGIBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Jason Bowen, federal prisoner # 09907-031, appeals the dismissal of his
28 U.S.C. § 2241 petition. Bowen alleged that he was subjected to and engaged
in sexual activity with Tennessee prison officials and that drugs were planted
in his cubicle. Bowen asserted that as a result of these incidents, he was
confined in a special housing unit and subsequently was transferred to a prison
in Mississippi.      Bowen contends that because he is asserting that he is
incarcerated in the wrong prison, § 2241 is the proper vehicle for his claims.


       *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                                  No. 08-60022

      Because a favorable determination would not automatically entitle Bowen
to accelerated release from custody, his claims do not arise under § 2241. See
Carson v. Johnson, 112 F.3d 818, 820–21 (5th Cir. 1997). Claims that have no
relation to a prisoner’s ultimate date of release from custody are not grounds for
habeas relief. Malchi v. Thaler, 211 F.3d 953, 958–59 (5th Cir. 2000). The
judgment of the district court is AFFIRMED.




                                        2